DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.
Applicant’s election without traverse of claims 1-8 in the reply filed on 8/16/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-10 directed to a method non-elected without traverse.  Accordingly, claims 9-10 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a tooling device for producing a planar structural component for an aircraft, comprising:
a molding tool part comprising a contour surface for receiving a planar semi-finished product;
a heating device for heating the planar semi-finished product;

a clamping system with a first clamping device arranged on a first longitudinal side of the contour surface of the molding tool part, and a second clamping device arranged on a second longitudinal side of the contour surface of the molding tool part located opposite the first longitudinal side;
wherein a first edge region of the film is couplable to the first clamping device and a second edge region of the film is couplable to the second clamping device; and
wherein the film, when coupled to the clamping devices, covers the contour surface of the molding tool part and is elastically deformable relative to the contour surface by the first and/or the second clamping device in order to press the semi-finished product in a planar manner against the contour surface for deforming purposes.

Rotter (US 9144959), Garcia Martin (US 20160089866) and Sebastian (US 2018/0281319) teach a tooling device for producing a planar structural component for an aircraft, comprising: a molding tool part comprising a contour surface for receiving a planar semi-finished product; a heating device for heating the planar semi-finished product; a film produced from an elastically deformable material. The references do not teach a clamping system with a first clamping device arranged on a first longitudinal side of the contour surface of the molding tool part, and a second clamping device arranged on a second longitudinal side of the contour surface of the molding tool part located opposite the first longitudinal side; wherein a first edge region of the film is couplable to the first clamping device and a second edge region of the film is couplable to the second clamping device; and wherein the film, when coupled to the clamping 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW HOOVER/Examiner, Art Unit 1748        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748